UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RICHARD C. BARTEL,                              DOCKET NUMBER
                   Appellant,                        DC-1221-14-0748-B-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: December 12, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Richard C. Bartel, Arlington, Virginia, pro se.

           Erin Lai, Joint Base Andrews, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the remand initial decision,
     which denied his request for corrective action in connection with his individual
     right of action (IRA) appeal. Generally, we grant petitions such as this one only
     in the following circumstances: the initial dec ision contains erroneous findings
     of material fact; the initial decision is based on an erroneous interpretation of

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     statute or regulation or the erroneous application of the law to the facts of the
     case; the administrative judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despi te the
     petitioner’s due diligence, was not available when the record closed. Title 5 of
     the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115). After
     fully considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the remand initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         At all times relevant to this appeal, the appellant held the permanent
     position of Air Safety Investigator for the Department of the Air Force (the
     agency), at Kirtland Air Force Base in New Mexico. Bartel v. Department of the
     Air Force, MSPB Docket No. DC-1221-14-0748-W-1, Initial Appeal File (IAF),
     Tab 11 at 12, 21-22. In January 2012, the Department of Defense’s (DOD’s)
     Civilian Expeditionary Workforce selected him for a 12-month assignment to the
     position of Aviation Safety Manager in Afghanistan. Id. at 35.
¶3         The appellant deployed to the Afghanistan assignment in February 2012.
     Id. at 97. Just 3 months into his 12-month assignment, the agency returned the
     appellant to his permanent position at Kirtland. Id. at 21, 97. The appellant then
     retired from his position with the agency, effective July 2012. Id. at 12.
¶4         In the instant IRA appeal, the appellant alleged that he was subjected to
     whistleblower retaliation.   IAF, Tab 1.     His alleged disclosures included one
     pertaining to maintenance problems with Osprey military aircraft and another
     pertaining to fraudulent overtime reporting of certain employees in Afghanistan.
     IAF, Tab 1 at 5, Tab 24 at 8, 25. According to the appellant, these disclosures led
     to the premature termination of his deployment to Afghanistan and his
     involuntary retirement. IAF, Tab 1 at 5.
                                                                                        3

¶5        After holding the requested hearing, the administrative denied the
     appellant’s request for corrective action. IAF, Tab 50, Initial Decision (ID). In
     doing so, he addressed only the cancellation of the temporary assignment in
     Afghanistan, without addressing the alleged involuntary retirement. ID at 7 -10.
¶6        On review, we affirmed the administrative judge’s findings concerning the
     cancellation of the temporary assignment. Bartel v. Department of the Air Force,
     MSPB Docket No. DC-1221-14-0748-W-1, Remand Order (Remand Order),
     ¶¶ 10-16 (Nov. 12, 2015). However, because the administrative judge failed to
     address the alleged involuntary retirement, we remanded that matter for fu rther
     adjudication. Remand Order, ¶¶ 17-19. We instructed the administrative judge to
     provide the parties with an opportunity to submit evidence and argument
     regarding the alleged constructive discharge and hold a supplemental hearing on
     that issue, if necessary. Remand Order, ¶ 18.
¶7        Pursuant to our remand order, the administrative judge ordered the appellant
     to present argument and evidence that his retirement was involuntary.     Bartel v.
     Department of the Air Force, MSPB Docket No. DC‑1221‑14‑0748‑B‑1,
     Remand File (RF), Tab 2. The appellant responded, alleging that he was coerced.
     RF, Tabs 3-4.    Without holding a hearing, the administrative judge issued a
     decision finding that the appellant failed to prove, or even nonfrivolously allege,
     that the agency created working conditions so intolerable that a reasonable person
     in his position would have felt compelled to retire. RF, Tab 5, Remand Initial
     Decision (RID) at 3-6. The appellant has filed a petition for review. Remand
     Petition for Review (RPFR) File, Tab 1. The agency has not filed a response.
¶8        In his petition for review of the remand initial decision, the appellant first
     argues that the administrative judge should have referred his involuntary
     retirement claim to the Office of Special Counsel (O SC). Id. at 3. He also asserts
     that the administrative judge should have held an evidentiary hearing after doing
     so. Id. We find no merit to these arguments.
                                                                                         4

¶9           We first note that the appellant did not request that the Board refer his
      involuntary retirement claim back to OSC, nor did he identify any basis or
      requirement for the Board to do so.           RF, Tabs 3-4.   Moreover, the record
      demonstrates that OSC already has addressed the matter.           IAF, Tab 9 at 7-8.
      Therefore, we disagree with his assertion that the administrative judge should
      have referred his claim back to OSC. We next note that our instructions to the
      administrative judge provided that he should hold a supplemental hearing, only if
      necessary. Remand Order, ¶ 18. After reviewing the record, we agree with the
      administrative judge’s determination that it was not necessary. RID at 3 -5.
¶10          In an IRA appeal such as this, an appellant bears the burden of establishing
      a prima facie case of whistleblower retaliation. Lu v. Department of Homeland
      Security, 122 M.S.P.R. 335, ¶ 7 (2015). To meet that burden, an appellant must
      prove, by preponderant evidence, that he made a protected disclosure and that the
      disclosure was a contributing factor in a personnel action taken against him.
      5 U.S.C. § 1221(e)(1); Lu, 122 M.S.P.R. 335, ¶ 7. If an appellant does so, the
      agency is then given an opportunity to prove, by clear and convincing evidence,
      that it would have taken the same personnel action in the absence of the protected
      disclosure. 5 U.S.C. § 1221(e)(1)-(2); Lu, 122 M.S.P.R. 335, ¶ 7.
¶11          Although a decision to resign or retire is presumed to be voluntary and
      outside the Board’s jurisdiction, Putnam v. Department of Homeland Security,
      121 M.S.P.R. 532, ¶ 21 (2014), an involuntary resignation or retirement may
      constitute an appealable personnel action in an IRA appeal, Colbert v.
      Department of Veterans Affairs, 121 M.S.P.R. 677, ¶ 12 (2014). An appellant
      who claims that his retirement was involuntary may rebut the presumption of
      voluntariness in a variety of ways, including by showing that the retirement was
      the result of objectively intolerable working conditions resulting from improper
      acts   of   the   agency.    Conforto    v.     Merit   Systems   Protection   Board,
      713 F.3d 1111, 1121 (Fed. Cir. 2013).
                                                                                           5

¶12         As our reviewing court has observed, “[t]he doctrine of coercive
      involuntariness is a narrow one, requiring that the employee satisfy a demanding
      legal standard.”    Id.   “An employee’s dissatisfaction with the options that an
      agency has made available to him is not sufficient to render his decision to resign
      or retire involuntary.” Id. Accordingly, “coerced involuntariness does not apply
      if the employee resigns or retires because he does not like agency decisions such
      as a new assignment, a transfer, or other measures that the agency is authorized to
      adopt, even if those measures make continuation in the job so unpleasant . . . that
      he feels he has no realistic option but to leave.” Id. at 1121-22.
¶13         The administrative judge instructed the appellant that he would be entitled
      to a hearing if he presented nonfrivolous allegations that his retirement was
      involuntary.      RF, Tab 2 at 2; see generally SanSoucie v. Department of
      Agriculture, 116 M.S.P.R. 149, ¶ 16 (2011) (recognizing that, in the context of an
      adverse action appeal, an appellant is only entitled to a jurisdictional hearing over
      an alleged involuntary retirement if she makes a nonfrivolous allegation casting
      doubt on the presumption of voluntariness); 5 C.F.R. § 1201.4(s) (defining a
      nonfrivolous allegation as “an assertion that, if proven, could establish the matter
      at issue”). The appellant responded by alleging that he was forced to retire after
      returning from Afghanistan because his working conditions were oppressive. RF,
      Tab 3 at 3. He asserted that he was assigned only one class to teach, with no
      other prospects, and he “was essentially seated at [his] desk reading books and
      reports.” 2 Id.
¶14         We agree with the administrative judge’s conclusion that these allegations,
      even if true, do not meet the requisite standard. RID at 3 -5. The appellant’s
      allegations reflect his own dissatisfaction with his assignment, but they are not
      nonfrivolous allegations of improper acts that would result in a reasonable person

      2
        With his limited argument, the appellant presented a number of documents. RF, Tab 3
      at 5-78. However, it is not apparent how any relate to the pertinent issue —whether his
      retirement was involuntary.
                                                                                       6

      feeling compelled to retire.       Compare Lawson v. U.S. Postal Service,
      68 M.S.P.R. 345, 350 (1995) (finding that an appellant failed to present
      nonfrivolous allegations of involuntariness on the basis of coercion whe n he
      retired rather than accept a new assignment with which he was dissatisfied), with
      Swinford v. Department of Transportation, 107 M.S.P.R. 433, ¶ 15 (2007)
      (finding that an appellant was entitled to a jurisdictional hearing based upon an
      allegation that he retired only after his supervisor threatened to abolish his job,
      threatened to make things difficult if he did not retire, placed him on a
      performance improvement plan 2 weeks after becoming eligible for retirement,
      and denied his requested sick leave); Bates v. Department of Justice,
      70 M.S.P.R. 659, 670-72 (1996) (finding that an employee was effectively
      coerced into resigning by years of continuous and unredressed harassment which
      escalated to a level of endangering her safety). Because the appellant failed to
      present nonfrivolous allegations, we find no merit to his assertion that the
      administrative judge should have held a hearing to further address his alleged
      involuntary retirement.
¶15        The appellant’s remaining arguments are similarly unavailing.         To the
      extent that he suggests that the administrative judge should have coordinated
      discovery during the remand proceedings, RPFR File, Tab 1 at 5, we disagree.
      The administrative judge provided the appellant an opportunity to engage in
      discovery during the prior proceedings, without any limitations that would have
      prevented him from discovering materials related to his alleged involuntary
      retirement. IAF, Tab 2 at 3-4. In addition, the appellant submitted his remand
      arguments and evidence without any indication that additional discovery, beyond
      that which had previously occurred, was necessary. RF, Tabs 3 -4. Moreover, in
      his petition for review, the appellant has failed to identify any inf ormation he
      would have sought if discovery had occurred during the remand proceedings.
      RPFR File, Tab 1 at 5.
                                                                                         7

¶16        The appellant notes that the agency did not file any argument or evidence
      during the remand proceedings.         Id. at 3.   He also summarily asserts that
      testimony provided during the original proceedings supports his claim that the
      agency would not have taken any action absent his whistleblowing.           Id. at 4.
      However, as detailed above, it was the appellant’s burden to present a prima facie
      case of whistleblower reprisal, including proof that his retirement was involuntary
      and constituted a personnel action.         Lu, 122 M.S.P.R. 335, ¶ 7; Colbert,
      121 M.S.P.R. 677, ¶ 12. Because he failed to do so, the burden did not shift to
      the agency and the agency was not required to present any argument or evidence.
      Accordingly, we affirm the administrative judge’s remand initial decision,
      denying the appellant’s request for corrective action.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit.
            The court must receive your request for review no later than 60 calendar
      days after the date of this order.     See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
      Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
      has held that normally it does not have the authority to waive this statutory
      deadline and that filings that do not comply with the deadline must be dismissed.
      See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you want to request review of the Board’s decision concerning your
      claims   of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
      (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
      the Board’s disposition of any other claims of prohibited personnel practices, you
      may request review of this final decision by the U.S. Court of Appeals for the
      Federal Circuit or any court of appeals of competent jurisd iction. The court of
      appeals must receive your petition for review within 60 days after the date of this
      order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
                                                                                   8

to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law and other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode.htm.            Additional
information about the U.S. Court of Appeals for the Federal Circuit is available at
the court’s website, www.cafc.uscourts.gov.       Of particular relevance is the
court’s “Guide for Pro Se Petitioners and Appellants,” which is contained within
the court’s Rules of Practice, and Forms 5, 6, and 11. Additional information
about other courts of appeals can be found at their respective websites, which can
be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                  9

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.